IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-308-CR


DAVID A. LEPINE,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 79,411, HONORABLE JON N. WISSER, JUDGE
 



PER CURIAM
	A jury found appellant guilty of aggravated robbery.  Tex. Pen. Code Ann. § 29.03
(1989) [since amended].  After the judgment was reversed and remanded as to punishment, the
district court assessed punishment, enhanced by two previous felony convictions, at imprisonment
for thirty-eight years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); 
Gainous v. State, 436 S.W.2d 137 (Tex. Cr. App. 1969);  Jackson v. State, 485 S.W.2d 553 
(Tex. Cr. App. 1972);  Currie v. State, 516 S.W.2d 684 (Tex. Cr. App. 1974);  High v. State,
573 S.W.2d 807 (Tex. Cr. App. 1978).  A copy of counsel's brief was delivered to appellant,
and appellant was advised of his right to examine the appellate record and to file a pro se brief. 
Appellant has availed himself of that right.
	In his only pro se point of error, appellant complains of what he contends was the
unconstitutional ex post facto application of Tex. Code Cr. P. Ann. art. 44.29(b) (Supp. 1991)
in this cause.  This contention is foreclosed by the opinion in Grimes v. State, 807 S.W.2d 582 
(Tex. Cr. App. 1991).  
	We have reviewed the record and the briefs and agree with counsel that the appeal
is frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Filed:  September 18, 1991
[Do Not Publish]